Citation Nr: 1717801	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limitation of extension, status post anterior cruciate ligament of the right knee, prior to March 1, 2012.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee, prior to March 1, 2012.

3.  Entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament of the right knee, prior to March 1, 2012.

4.  Entitlement to a rating in excess of 30 percent for residuals of right total knee replacement (formerly rated as arthritis of the right knee with compensable limitation of extension and instability associated with the anterior cruciate ligament), from May 1, 2013.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran requested a Board hearing via videoconference in his January 2012 VA Form 9 (substantive appeal).  The Veteran withdrew his request for a Board hearing in correspondence received in February 2016.  The hearing request has been withdrawn and the Board may proceed to the merits without a hearing.  
38 C.F.R. § 20.702 (e) (2016).

As discussed further below, the Board has taken jurisdiction over the 30 percent rating assigned for the Veteran's right total knee replacement from May 1, 2013.  The temporary total evaluation assigned to the disability from March 1, 2012 through April 30, 2013 is the maximum benefit available, and therefore, that period of the appeal will not be addressed by the Board. 

A claim of entitlement to a total disability rating due to individual unemployability (TDIU) was denied in an October 2014 rating decision.  The Veteran did not appeal that decision, but in a December 2014 submission, he provided further arguments in support of his right knee rating claim that also discuss the impact of the disability on his work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).
Therefore, the Board has added the issue of entitlement to TDIU to the appeal. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that a remand is necessary for this appeal.  The issues certified to the Board were the three concerning entitlement to increased ratings for arthritis, limitation of extension, and anterior cruciate ligament disabilities of the right knee.  During the appeal, the Veteran underwent a total knee replacement, and, in an August 2012 rating decision, the right knee was then assigned a temporary total evaluation during the period of post-surgical convalescence from March 1, 2012 through April 30, 2013, followed by a 30 percent rating, the minimum rating for a total knee replacement under VA regulations.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The previous ratings for arthritis (Diagnostic Codes 5010-5260), limitation of extension (Diagnostic Code 5261), and anterior cruciate ligament (Diagnostic Code 5257) disabilities of the right knee were discontinued.  

The rating for the total knee replacement was not separately appealed by the Veteran, and it was not included in the appeal certified to the Board.  However, the issues appealed by the Veteran concerned the propriety of the ratings assigned to his right knee disability and the post-surgical 30 percent rating also pertains to his right knee disability, although the nature of that disability has changed.  Further, a separate rating for instability under Diagnostic Code 5257 may be assigned in addition to a rating for residuals of a total knee replacement.  Therefore, the Board determines that the 30 percent rating assigned to the Veteran's right total knee replacement is part of the current appeal.  This issue was not addressed in the most recent supplemental statement of the case (SSOC), issued in October 2014.  Consequently, for the Board to address that rating on the merits would violate due process, and the appeal must be remanded for issuance of an SSOC.  

Moreover, the Veteran has not been afforded a VA examination of his right knee since January 2010, before his surgery.  Therefore, the appeal must also be remanded so that an examination to assess the current severity of the Veteran's right knee disability may be scheduled.  

Finally, the claim of entitlement to TDIU is inextricably intertwined with the increased rating and service connection claims and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded the appropriate examination to assess the current nature and severity of his service-connected right knee disability.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The examiner should also comment as to whether the functional effects of the Veteran's right knee disability affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience at any time during the appeal period.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




